Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
DETAILED ACTION

	
Status of Claims
	Claims 1, 2, 4-8 and 10-13 are pending in the application. Claims 3, 9, and 14-20 have been cancelled and claims 1, 4, 5,8,10 and 11 have been amended.   Thus, claims 1, 2, 4-8 and 10-13 have been examined as the subject matter of record.


Withdrawn Rejections
	Applicant's amendments and arguments filed October 9, 2020 are acknowledged and have been fully considered.  
The objection of the specification has been withdrawn in view of Applicant’s amendment deleting the embedded hyperlink and/or other form of browser-executable code.  


Maintained Rejections
	Applicant's arguments filed October 9, 2020 are acknowledged and have been fully considered.  
	The rejection of claims 1,2,4-8 and 10-13  under 35 USC 103 as being obvious over Sussan et al. (US PG Publication 2008/0044497 A1) in view of  Ali et al. (Baghdad Science Journal 4(3):375-378 ,September 2007, abstract) is maintained for the reasons set forth below. The rejection of claims 3 and 9 is moot in view of the cancellation of the claims.



Claim Rejections - 35 USC §103 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b) (2) (C) for any potential 35 U.S.C. 102(a) (2) prior art against the later invention.
As indicated above, the present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claims 1,4-8 and 10-13  are rejected under 35 USC 103 as being obvious over Sussan et al. (US PG Publication 2008/0044497 A1) in view of  Ali et al. (Baghdad Science Journal 4(3):375-378 ,September 2007, abstract). 


Applicant’s Invention

	Applicant claims a method for inhibiting the growth of a Gram positive bacterium, comprising; preparing an aqueous Eruca sathia extract by: grinding a sample consisting of dried leaves of a Eruca satiia plant, macerating the ground leaves of the Eruca sativa plant with an extractant consisting of water to extract the leaves of the Eruca sativa plant for a period of days at a temperature of about 250C to extract water-soluble components from the leaves of the Eruca satia plant then filtering to form a first extract, concentrating the first extract under vacuum to produce the aqueous Ertica sativa extract in the form of a thick concentrated extract liquid, then dispensing an aqueous composition comprising the thick concentrated extract liquid from a dispenser in the form of a foam, contacting the Gram positive bacterium with the foam to inhibit the growth of the Gram positive bacterium.



Determination of the scope and the content of the prior art
(MPEP 2141.01)


    Sussan et al. teach a pharmaceutical composition comprising a cruciferous plant extract or an isothiocyanate and a pharmaceutical acceptable carrier formulated for topical application (claim 1 of Sussan et al.) wherein said cruciferous plant 
is selected from the group consisting of rocket, specifically Eruca Sativa (claims 2 and 3 of Sussan et al.).    Sussan et al. teach that the pharmaceutical compositions are useful for treating psoriasis and, more particularly, are capable of treating psoriasis lesions ([0002]) which may affect the joints, nails and the mucous membranes ([0003]). Sussan et al. teach that psoriasis lesions can appear in any part of the human skin, mouth, genitalia and/or joints, including, but not limited to, elbows, knees, scalp, lower back, face, palms, soles of the feet, fingernails, toenails, soft tissues inside the mouth and/or genitalia, and/or joint inflammation which produces symptoms of arthritis ([0050]). Sussan et al. teaches that the phrase "cruciferous plant extract" refers to any made by placing a plant sample (e.g., leaves, seeds) in a mortar along with a small quantity of liquid (e.g., 10 ml of water, alcohol or an organic solvent for every 2 grams of plant sample) and grinding the sample thoroughly using a pestle.  When the plant sample is completely ground, the plant extract is separated from the ground plant material via, centrifugation, filtering, cation-exchange chromatography, etc., and the collected liquid is further processed if need be (via a concentrating column etc.), active ingredients can be separated from this extract via affinity chromatography, mass chromatography and the like([0055]).  Sussan et al. teach that the concentration of the cruciferous plant extract in the composition of the invention can vary between 0.01% to 99% depending on the severity of the psoriasis lesion to be treated ([0057]).  The pharmaceutical or cosmetic composition of the invention may be applied in a local manner, for example, via administration of the composition directly into a tissue region of a patient.  Suitable routes of administration of pharmaceutical compositions may, for example, include topical, subcutaneous, intramuscular, intradermal, intragenitalia and intramouth administration ([0110]). Sussan et al. teach that the phrase "topical" refers to application of the composition of the invention on the surface of a body, i.e., skin, scalp, hair, nails and the like ([0120]) and that the pharmaceutical or cosmetic composition is preferably buffered to a pH of 6.5-7.0 since myrosinase, the enzyme that degrades the glucosinolate of the cruciferous plant extract is active at pH 6.5 ([0125], limitation of instant claim 4). Sussan et al. teach that the hair shampoo composition of the invention may further contain a cationic polymer in consideration of the texture of foams, lubricated 
foams, reduction in the friction between hair strands upon shampooing and smoothness after drying ([0175]).
    With regards to the limitation of instant claim 4 wherein Applicant claims that the mixing is performed at a temperature ranging from 25-80 degrees Celsius, Sussan et al. teaching that a plant extract can be made by placing a plant sample (e.g., leaves, seeds) in a mortar along with a small quantity of liquid (e.g., 10 ml of water, alcohol or an organic solvent for every 2 grams of plant sample) and grinding the sample thoroughly using a pestle.  Thus, Sussan et al. teaches this process at room temperature (25 degrees Celsius) which is encompassed by the claimed temperature range.  Further, absent a showing of unexpected results, it would be obvious to one of ordinary skill in the art to vary the mixing temperature depending on the desired result.   Determining optimal mixing temperatures is routine experimentation and is readily practiced by one of ordinary skill.  

Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
	
    The difference between the invention of the instant application and that of Sussan et al. is that Sussan et al. do not expressly teach a method for inhibiting the growth of a Gram positive bacterium, specifically Cellulomonas strain B22, using the aqueous extract of Eruca sativa leaves (limitation of instant claims 1 and 3).  However, Ali et al. teach a study wherein the antibacterial effect of Eruca sativa extract was evaluated by an in vitro study testing the growth of various Gram-Positive and Gram-Negative bacteria (abstract).  The study suggests that Eruca sativa leaves have inhibition effect Eruca sativa was natural material with little side effect (abstract).

Finding of prima facie obviousness

Rationale and Motivation (MPEP 2142-2143)


    The teachings of Sussan et al. Ali et al. and Sharma are directed to the use of Eruca sativa extract obtained from Eruca sativa leaves.  Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to combine the teachings of Sussan et al. Ali et al. and Sharma to arrive at a method for inhibiting the growth of a Gram positive bacterium comprising contacting the Gram positive bacterium with a composition comprising an aqueous extract of Eruca sativa leaves at the time the instant invention was filed, with a reasonable expectation of success.  Ali et al. teach that that Eruca sativa leaves have an inhibition effect on Gram-Positive and Gram-Negative bacteria and that Eruca sativa is natural material with little side effect (abstract). Sussan et al. teach a pharmaceutical composition comprising Eruca sativa that is capable of treating psoriasis lesions ([0002]) which may affect the joints, nails and the mucous membranes. One of ordinary skill in the art would have been motivated to make this combination in order to receive the expected benefit of having a pharmaceutical composition that can be used to treat skin aliments such as lesions with little side effect.   Therefore, given the state of the art as evidenced by the teachings of the cited references, and absent any evidence to the contrary, there would have been a reasonable expectation of success in combining the teachings of the cited references to form the claimed method. 






Examiner's Response to Applicant’s Remarks


Applicant's arguments, filed October 9, 2020, with respect to the objection to the specification have been considered but are moot in view of the withdrawal of the objection as set forth above.
Applicant’s arguments filed on October 9, 2020, with respect to the  rejection 1,4-8 and 10-13  are rejected under 35 USC 103 as being obvious over Sussan et al. (US PG Publication 2008/0044497 A1) in view of  Ali et al. (Baghdad Science Journal 4(3):375-378 ,September 2007, abstract) have been fully considered but they are not persuasive.   Applicant argues that   the primary reference (Sussan) describes a method of extracting a cruciferous plant and contacting a surface with a resulting extract that is substantially different from the methodology described in present Claims 1 and 8. Of a special note is Sussan's emphasis on the use of seeds of the Eruca Sativa plant (see for example paragraphs [0100], [0186] and [0208] of Sussan).   Applicant argues that the Sussan emphasizes the use of seeds because this is an especially rich source of isocyanate materials which Sussan asserts are crucial for achieving a desired medical effect. All of the Sussan examples focus on the use of seed extracts rather than leaf extracts as presently claimed. As noted hereinabove, the sample which undergoes extraction topical application (claim 1 of Sussan et al.) wherein said cruciferous plant is selected from the group consisting of rocket, specifically Eruca Sativa (claims 2 and 3 of Sussan et al.).    Sussan et al. teaches that the phrase "cruciferous plant extract" refers to any extract made from a cruciferous plant and that a plant extract can be made by placing a plant sample (e.g., leaves, seeds) in a mortar along with a small quantity of liquid (e.g., 10 ml of water, alcohol or an organic solvent for every 2 grams of plant sample) and grinding the sample thoroughly using a pestle.  Thus, Sussan does teach leaf extracts as claimed. 

 Secondly, Applicant argues that the extract of the present claims is obtained by treating dried Eruca Sativa leaves with a water extractant, i.e., an extractant that consists of water and that Sussan consistently describes extracts as polar organic compositions and/or "alcoholic plant extract".  Applicant argues that the concentrating step recited in the present claims forms a thick concentrated extract liquid, not a dry residue and that the present claims describe a method that is not suggested by the prior art. Applicant argues that the present claims further require dispensing, from a dispenser, an aqueous composition that comprises a thick concentrated extract liquid in the form of a foam and contacting the foam with a surface to inhibit the growth of Gram positive bacteria and that the cited art is silent with respect to this feature of the present claims.  However, the Examiner is not persuaded   by Applicant’s arguments.  Sussan et al. teach a Eruca Sativa (claims 2 and 3 of Sussan et al.).  Sussan et al. teaches that the phrase "cruciferous plant extract" refers to any extract made from a cruciferous plant and that a plant extract can be made by placing a plant sample (e.g., leaves, seeds) in a mortar along with a small quantity of liquid (e.g., 10 ml of water, alcohol or an organic solvent for every 2 grams of plant sample) and grinding the sample thoroughly using a pestle.  When the plant sample is completely ground, the plant extract is separated from the ground plant material via, centrifugation, filtering, cation-exchange chromatography, etc., and the collected liquid is further processed if need be (via a concentrating column etc.), active ingredients can be separated from this extract via affinity chromatography, mass chromatography and the like([0055]).  Sussan et al. teach that a plant extract can be made by placing a plant sample (e.g., leaves, seeds) in a mortar along with a small quantity of liquid (e.g., 10 ml of water, alcohol or an organic solvent for every 2 grams of plant sample) and grinding the sample thoroughly using a pestle.  Thus, Sussan et al. teaches this process at room temperature (25 degrees Celsius) which is encompassed by the claimed temperature range.  Further, absent a showing of unexpected results, it would be obvious to one of ordinary skill in the art to vary the mixing temperature depending on the desired result.   Determining optimal mixing temperatures is routine experimentation and is readily practiced by one of ordinary skill.    Further, Sussan et al. teach that the hair shampoo composition of the invention may further contain a cationic polymer in consideration of 

In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).

Claim Objection(s)

Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Conclusion
No claims are allowed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 

 571-270-3284.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Courtney A. Brown		
Patent Examiner	
Technology Center 1600
Group Art Unit 1617




	/JOHANN R RICHTER/           Supervisory Patent Examiner, Art Unit 1617